Name: Commission Regulation (EU) NoÃ 772/2010 of 1Ã September 2010 amending Regulation (EC) NoÃ 555/2008 laying down detailed rules for implementing Council Regulation (EC) NoÃ 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural activity;  trade policy;  beverages and sugar;  production;  cultivation of agricultural land;  agricultural policy
 Date Published: nan

 2.9.2010 EN Official Journal of the European Union L 232/1 COMMISSION REGULATION (EU) No 772/2010 of 1 September 2010 amending Regulation (EC) No 555/2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 103za, in conjunction with Article 4 thereof, Whereas: (1) Point (d) of the first paragraph of Article 4 of Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (2) provides that the support for promotion and information on third-country markets lasts no longer than three years for a given beneficiary in a given third-country. (2) In the light of the experience gained during the implementation of those support actions, it is necessary to foresee their renewal by two years at the most, given the specificity of the promotion and information actions in third countries, which for example require longer administrative formalities at Member State and third country level. (3) Article 5(1) of Regulation (EC) No 555/2008 foresees that Member States shall lay down the application procedure, in particular to provide detailed rules on evaluating any given supported action. It is also necessary to provide an obligation for the Member States to lay down the procedure for the possible renewal of the support, as well as a prior evaluation of supported actions. (4) Article 9(1) of Regulation (EC) No 555/2008 describes the financial management of restructuring and conversion of vineyards, without however establishing specific provisions relating to the control of the operations. The operations of restructuring and conversion of vineyards may in certain cases be subject to multiple on-the-spot checks without bringing an improvement of the administrative and financial costs they involve. (5) Article 81 of Regulation (EC) No 555/2008 lays down provisions relating to monitoring of the production potential only. Although the operations of restructuring and conversion of vineyards are closely related to the operations relating to production potential, they are currently excluded from the application of that Article. In order to simplify the control system, it is necessary to establish rules concerning the verification of operations of restructuring and conversion of vineyards similar to the current rules concerning the verification of production potential operations. (6) In order to simplify the verification of the operations of restructuring and conversion of vineyards, provisions should be made for allowing, in addition to the use of graphical tools, the use of equivalent instruments which also allow identification, measurement and localisation of the parcel. (7) Regulation (EC) No 555/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 555/2008 is amended as follows: (1) In Article 4, first paragraph, point (d) is replaced by the following: (d) The support for promotion and information lasts no longer than three years for a given beneficiary in a given third-country; however, if necessary, it may be renewed once, for a period no longer than two years;; (2) Article 5(1) is amended as follows: (a) the introductory phrase is replaced by the following: Member States shall lay down the application procedure and the procedure for the possible renewal, as referred to in point (d) of the first paragraph of Article 4, which shall in particular provide detailed rules on:; (b) point (e) is replaced by the following: (e) evaluating any given supported action. In case of renewal in accordance with point (d) of the first paragraph of Article 4, the results of the supported actions shall in addition be evaluated prior to the renewal. (3) In Article 9(1), the first subparagraph is replaced by the following: Support shall be paid once it is ascertained that either a single operation or all the operations covered by the support application, according to the choice made by the Member State for the management of the measure, have been implemented and checked on-the-spot, in accordance with Article 81 of this Regulation.; (4) Article 81 is replaced by the following: Article 81 Control related to the production potential and to the operations of restructuring and conversion of vineyards 1. In order to verify the compliance with the provisions on production potential laid down in Section IVa of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007, including the transitional prohibition on new planting laid down in Article 85g(1) of that Regulation, as well as with the provisions foreseen in Article 103q of that Regulation relating to operations of restructuring and conversion of vineyards, Member States shall make use of the vineyard register. 2. When granting replanting rights as foreseen in Article 85i of Regulation (EC) No 1234/2007, areas shall be systematically verified before and after the execution of the grubbing up. The plots to be checked shall be those for which a replanting right is to be granted. The control before the grubbing-up shall also cover the verification of the existence of the vineyard concerned. This control shall be carried out by an on-the-spot check. However, if the Member State has available a reliable updated computerised vineyard register, the control may be carried out administratively and the obligation of an on-the-spot check before grubbing-up may be limited to 5 % of the applications, on an annual basis, in order to confirm the reliability of the administrative control system. Should such an on-the-spot check reveal significant irregularities or discrepancies in a region or part of a region, the competent authority shall appropriately increase the number of on-the-spot checks during the year concerned and the following year. 3. Areas receiving a grubbing-up premium shall be systematically verified before and after the grubbing up. The plots to be verified shall be those which are subject to an application for aid. The control before the grubbing-up shall also cover the verification of the existence of the vineyard concerned, the area planted determined in accordance with Article 75 and whether the given area has been properly tended. This control shall be carried out by an on-the-spot check. However, if the Member State has available a graphical tool or an equivalent instrument that allows measurement of the area planted in accordance with Article 75 in the computerised vineyard register, and reliable updated information about the parcel being properly tended, the control may be carried out administratively and the obligation to carry out an on-the-spot check before the grubbing up, may be limited to 5 % of the applications in order to confirm the reliability of the administrative control system. Should such an on-the-spot check reveal significant irregularities or discrepancies in a region or part of a region, the competent authority shall increase the number of on-the-spot checks appropriately during the year concerned. 4. The control that the grubbing-up has actually taken place, shall be carried out by an on-the-spot check. In the case of grubbing up of the entire vineyard parcel or if the resolution of the remote sensing is equal to or better than 1 m2, the verification may be carried out by remote sensing. 5. As regards areas receiving a grubbing-up premium, without prejudice to paragraph 3, third subparagraph and paragraph 4, at least one of the two verifications mentioned in the first subparagraph of paragraph 3 shall be carried out by an on-the-spot check. 6. Areas receiving aid for operations of restructuring and conversion of vineyards shall be systematically verified before and after the execution of the operations. The plots to be checked shall be those for which an application for aid has been submitted. The control before the operations shall also cover the verification of the existence of the vineyard concerned, the area planted determined in accordance with Article 75 and the exclusion of the case of normal renewal of vineyards as defined in Article 6. The control referred to in the second subparagraph shall be carried out by an on-the-spot check. However, if the Member State has available a graphical tool or an equivalent instrument that allows measurement of the area planted in accordance with Article 75 in the computerised vineyard register, and reliable updated information about the planted grape wine varieties, the control may be carried out administratively and, consequently, the obligation to carry out an on-the-spot check before the execution of the operations may be limited to 5 % of the applications in order to confirm the reliability of the administrative control system. Should such an on-the-spot check reveal significant irregularities or discrepancies in a region or part of a region, the competent authority shall increase the number of on-the-spot checks appropriately during the year concerned. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2008, p. 1.